Exhibit 10.2

 

NINTH AMENDMENT TO OPTION AGREEMENT

 

THIS NINTH AMENDMENT TO OPTION AGREEMENT (the “Amendment”) is made as of the
11th day of July, 2008 by and between Enterprise Bank and Trust Company
(“Enterprise”) and Michael T. Putziger (“Putziger”).

 

W I T N E S S E T H:

 

WHEREAS, Putziger and Enterprise are parties to that certain Option Agreement
dated as of December 31, 2002, as amended by (i) that certain Amendment to
Option Agreement dated as of December 30, 2005, (ii) that certain Second
Amendment to Option Agreement dated as of February 15, 2006, (iii) that certain
Third Amendment to Option Agreement dated as of March 28, 2006, (iv) that
certain Fourth Amendment to Option Agreement dated as of April 28, 2006,
(v) that certain Fifth Amendment to Option Agreement dated as of June 28, 2006,
(vi) that certain Sixth Amendment to Option Agreement dated as of December 22,
2006, (vii) that certain Seventh Amendment to Option Agreement dated as of
March 30, 2007 and (viii) that certain Eighth Amendment to Option Agreement
dated as of March 30, 2008 pursuant to which Putziger granted Enterprise an
option to assume Putziger’s rights and obligations pursuant to an Assignment and
Assumption Agreement dated as of December 31, 2002 between Putziger and George
L. Duncan (“Duncan”) relating to interests in Old City Hall Limited Partnership
(the portions of such Option dealing with interests in Merrimack Street
Associates having been terminated by that certain Termination Agreement dated as
of September 28, 2007 between Putziger and Enterprise) (such Option Agreement,
as so amended, and as it relates to interests in Old City Hall Limited
Partnership, the “Option Agreement”); and

 

WHEREAS, Putziger and Enterprise desire to extend the period of time within
which the option granted to Enterprise under the Option Agreement with respect
to interests in Old City Hall Limited Partnership can be exercised as provided
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and intending to be legally bound hereby,
Putziger and Enterprise agree as follows:

 

1.             Section 1 of the Option Agreement is hereby deleted in its
entirety and the following is substituted therefor:

 

Enterprise or, in its sole discretion, any affiliate thereof, may execute the
option granted hereunder relating to OCH at any time after the date hereof and
on or before December 31, 2008; provided, however, that Enterprise must give
Putziger notice in writing at least 20 days prior to its exercising such option
to acquire said rights and obligations.  Upon OCH notifying Enterprise of its
intention to accept a bonafide third party offer to sell the

 

--------------------------------------------------------------------------------


 

OCH related property, Enterprise will be entitled to execute the option
expressed herein without fulfilling the 20 day notice otherwise required.

 

2.             This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
one and the same instrument.  Telefacsimile transmissions of any executed
counterpart of this Termination and/or retransmission of any executed
telefacsimile transmission shall be deemed to be the same as the delivery of an
executed original.  At the request of either party hereto, the other party shall
confirm telefacsimile transmission by executing duplicate original documents and
delivering the same to the requesting party.

 

IN WITNESS WHEREOF, Putziger and Enterprise have caused this Amendment to be
duly executed as of the day and year first mentioned above.

 

 

 

ENTERPRISE BANK AND TRUST

 

 

COMPANY

 

 

 

 

 

 

 

 

/s/ Michael T. Putziger

 

By:

/s/ John P. Clancy, Jr.

Michael T. Putziger

 

 

Name: John P. Clancy, Jr.

 

 

 

Title: Chief Executive Officer

 

2

--------------------------------------------------------------------------------